Dennis Morris, Esq. Village Attorney, Burdett
Your village has enacted a local law excluding certain vehicles weighing in excess of five tons from designated highways in the village. You have asked whether the village may amend the local law to authorize these vehicles, for good cause, to use the restricted highways upon receipt of a permit and payment of a fee to compensate for anticipated damage to village streets.
Unless otherwise authorized by the Vehicle and Traffic Law, section 1604
of that law specifies that local authorities have no power to pass, enforce or maintain any regulation requiring an owner or operator of a motor vehicle to pay any tax or fee, or obtain any license or permit for the use of the public highways and have no power to exclude any owner or operator from the free use of the public highways. We have found no such other authorization. While villages are authorized to exclude certain vehicles in excess of a designated weight from certain highways and may establish a system of truck routes for vehicles in excess of ten thousand pounds (id., § 1640[5], [10]), there is no authorization in the Vehicle and Traffic Law for a village regulation conditioning the use of highways by vehicles over a certain weight upon receipt of a permit and payment of a fee. In view of the express prohibition in section 1604, we believe specific statutory authorization for local fees would be required before local regulations of the type you describe could be adopted.
We conclude that a village may not enact a regulation authorizing vehicles over a certain weight to use certain highways upon receipt of a permit and payment of a fee to compensate for anticipated damage to the highways.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.